       Case 1:20-cv-11914-IT Document 1-1 Filed 10/23/20 Page 1 of 4




                                                   WALTHAM DISTRICT COURT
                                                   C.A.NO.:
PANAGIOTA LORIDAS,
                                 )
            Plaintiff,           )
V.
                                 )
                                 )
COSTCO WHOLESALE                 )
CORPORATION,                     )
         Defendant.              )
                                 )



                COMPLAINT AND DEMAND FOR JURY TRIAL


                                     PARTIES

                                 ®          ^^<^8 at 174 Spruce Street
     Watertown, County of Middlesex Commonwealth of Massachusetts.

     Corporation System 155 Sr?S?Ste70a?o^^XoTmi
                                                                       USA.
                         jurisdiction AMn vBKrryp
 3. This Honorable Court has i
    pursuant to G.L.C. <510 O                                  Of *is action
                                                                    money
                                                              not exceed $25,000.
                          ^           jorisdiction over Defendants pursuant to G L

     =‘Ma..s^..,ssssr
 5. V“ueispK,perinthisHonorableCourtpursuanttoG.L.c.223 §§land2
                                                                                     '
     Case 1:20-cv-11914-IT Document 1-1 Filed 10/23/20 Page 2 of 4



    action is a transitory action brought in a judicial district which adjoins the
    judicial district where one of the parties lives or has his usual place of business.

                            FACTUAL ALLEGATrnNr.S

6. On or about March 20,2017, the Plaintiff, Panagiota Loridas was at Costco,
   wallmg towards the restrooms when she was caused to slip, trip, and/or fall by a
   negligently maintained wet floor under flie care, custody, and/or control of
   Defendant, causing her to sustain personal injuries.

7. The Defendant, Costco Wholesale Corporation, owned, controlled, and/or
   maintained the property where the Plaintiff was injured.

8. The Plaintiff slipped on the wet floor and feU, landing on her right side and
   hitting her head on the ground.

9. The Plaintiff suffered a tom right rotator cuff and injuries to her right shoulder
   and elbow as a restilt of the slip, trip, and/or fall.
                                   NEGLICENCF.

10. Plaintiffs hereby incorporate and reallege ttie above aUegatlons with the same
    force and effect as if fully set forth herein.

11. The Defendant Costco Wholesale Corporation, owed the Plaintiff, a lawful
    visitor, a duty of reasonable care.

12. The Defendant Costco Wholesale Corporation, breached its duly of care by
    failing to warn visitors of the wet floor.

13. As a direct and proximate result of the negligence of the Defendant Costco
    Wholesale Corporation, the Plaintiff suffered personal injuries for which tiiey
    sought medical treatment and incurred medical expenses.



   WHEREFORE, the Plaintiffs demand judgment against the Defendant for
   damages in an amount to be determined at trial plus interests and costs.
       Case 1:20-cv-11914-IT Document 1-1 Filed 10/23/20 Page 3 of 4




                .                      JURY DEMAMn
           e Plaintiff hereby demands a trial by jury on all issues so triable.




                                                  For the Plaintiff,
                                                  Panagiota Loridas
                                                  By her Attorney,


                                                  ^ven R. Long; BBO lC>
                                                                           . 662625
                                                  Cutler & Associates
                                                  100 State Street Suite 900
Dated: ^      ^ ^ 30                              Boston, MA 02109
                                                 ^(617) 372-8160
                                                  srlesq@gmail.cnm
                         Case                  DOCKET NO. 1-1 Filed 10/23/20 Page 4 of 4
              STATEMENT    OF1:20-cv-11914-IT
                               DAMAGES        Document
                 G.L. c. 218, § 19A(a)                                  Trial Court of Massachusetts                                                             STtS
    PLAINTiFF(8)
                                                                 OEFENDANT(s)
                                                                                                                                      DATE FILED
    Panagiota Loridas                                            Costco Wholesale Corporation
    INSTRUCTIONS: THIS FORM MUST, BE COMPLETED AND ----- T
                                                                                  -            COURT DIVISION

                                                                                      --^Vv^ Waltham District Court
                                                                                                                                                                   El
                                                                                                                             j^a?#AMOUNT .                        •t •
             Documented medical expenses to date:                                                         ■
             1. Total hospital expenses;.......................................                                              $ 4.473.44
             2. Total doctor expenses;.................................                                                     $
             3. Total chiropractic expenses:................................                                                $
             4. Total physical therapy expenses;............................                                                $
             5. Total other expenses (describe) Ambulance                                                                   $ 1,460.00


                                                                                                      SUBTOTAL:                                 $
   B.        Documented lost wages and compensation to date:
                                                                                                                                                $
   C.        Documented property damages to date;...............
                                                                                                                                                $
   D.        Reasonably anticipated future medical and hospital
                                                                   expenses:                                                                   $
   E.        Reasonable anticipated lost wages;...................
                                                                                                                                               $
             Other documented items of damage (describe):             suffering
                                                                                                                                               $ 19.066.56

  G.         Brief description of Plaintiffs in!
                                             injury, including nature and extent of injury;




           Provide a detailed description of the claim{s):
                                                                                                                                               $
                                                                                                                                              $
                                                                                                                                              $
                                          damage ctaims; indicate single damages only.
 ATTfil^OTOR^Wn^F (OR UNREPRESENTED PLAINTIFF)                              '
                                                                                                              TOTAL:
                                                                                DEFENDANTS NAME AND ADDRESS:

 SIGNATURE                                                                       Costco Wholesale Corporation
                                                                     DATE
                                                                                 155 Federal Street, Suite 700
                                                     662625       BBAM
                                                                                Boston, MA 02110
 ^OT^te Street, Suite 900, Boston. MA 02109                                     ~                        ----------------------------------------------- -


on Dispute
them the advantages and disadvantage^ (ha various methods of disputo resolution.      *^**'^* court-connected dispute resolution services and discuss with

Slanature of Attorney on Record:        "A—
iO 40                                                                                                                           - .                          ^
